UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 4, 2011 BOSTON SCIENTIFIC CORPORATION (Exact name of registrant as specified in charter) DELAWARE 1-11083 04-2695240 (State or other (Commission (IRS employer jurisdiction of file number) identification no.) incorporation) One Boston Scientific Place, Natick, Massachusetts 01760-1537 (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code:(508) 650-8000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On May 4, 2011, J. Raymond Elliott notified our Board of Directors of his intention to retire as President and Chief Executive Officer of the Company effective December 31, 2011.Mr. Elliott will remain on the Company’s Board of Directors after his retirement.The Board of Directors has created a special CEO search committee, which includes Mr. Elliott and has commenced its efforts to search for Mr. Elliott’s successor. A copy of our press release announcing Mr. Elliott’s intention to retire as President and Chief Executive Officer of the Company effective December 31, 2011 is filed herewith as Exhibit 99.1 and is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No.Description 99.1Press Release dated May 10, 2011. SIGNATURE Pursuant to the requirements of the Securities and Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BOSTON SCIENTIFIC CORPORATION Date:May 10, 2011 By: /s/ Timothy A. Pratt Timothy A. Pratt Executive Vice President, Chief Administrative Officer, General Counsel and Secretary INDEX TO EXHIBITS Exhibit No.Description 99.1Press Release dated May 10, 2011.
